 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-216-GEB
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                            [PROPOSED] FINDINGS AND ORDER
14   RICARDO MADRIGAL,                                   DATE: August 16, 2019
                                                         TIME: 9:00 a.m.
15                               Defendant.              COURT: Hon. Garland E. Burrell, Jr.
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on August 16, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until August

22 30, 2019, and to exclude time between August 16, 2019, and August 30, 2019, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes approximately 96 pages of investigative reports, photographs, and other documents;

26          more than 16 hours of body camera video footage; and more than 10 hours of surveillance

27          camera video footage. All of this discovery has been either produced directly to counsel and/or

28          made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to review this discovery, to consult

 2         with his client and conduct investigation regarding the charged offenses, and to otherwise

 3         prepare for trial.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5         continuance would deny him the reasonable time necessary for effective preparation, taking into

 6         account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9         case as requested outweigh the interest of the public and the defendant in a trial within the

10         original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12         et seq., within which trial must commence, the time period of August 16, 2019 to August 30,

13         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

15         of the Court’s finding that the ends of justice served by taking such action outweigh the best

16         interest of the public and the defendant in a speedy trial.

17 / / /

18 / / /

19 / / /

20 / / /
21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: August 9, 2019                                   MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ DAVID W. SPENCER
 9                                                           DAVID W. SPENCER
                                                             Assistant United States Attorney
10

11
     Dated: August 9, 2019                                   /s/ JEROME PRICE
12                                                           JEROME PRICE
13                                                           Counsel for Defendant
                                                             RICARDO MADRIGAL
14

15

16
                                           FINDINGS AND ORDER
17
            IT IS SO FOUND AND ORDERED.
18
            Dated: August 14, 2019
19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
